internal_revenue_service number release date index number ------------------------------------------------------ -------------------------------------------------- ------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number -------------------- refer reply to cc ita b01 plr-140810-15 date date taxpayer parent a b c d e f g h i date1 date2 date3 date4 date5 dollar_figureamount1 dollar_figureamount2 dollar_figureamount3 dollar_figureamount4 ---------------------------------------------------------------------------- ------------------------------ ----------- --- ------------------ ----- ------------------- ------------------------------------ ------------- -------------------------- ------------------------- --------------------- -------------------------- ------------------------ ------------- -------------------------- ----------------- ----------------- ----------------- ----------------- dear ------------------ this letter responds to your letter dated date and supplemental correspondence submitted on behalf of taxpayer requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make the election described in sec_4 of revproc_2011_29 2011_18_irb_746 which includes attaching statements to taxpayer’s original federal_income_tax return for the taxable_year ended date1 plr-140810-15 facts taxpayer is the holding_company for c based a companies which operate in b states and engage in the research development manufacture sales and service of a products the a companies serve a broad spectrum of industries in c taxpayer uses the accrual_method of accounting and has a march fiscal_year end on date3 taxpayer completed the purchase of d percent of the stock of e immediately before the purchase taxpayer had established an acquisition vehicle f to purchase the shares of e the terms of the deal included that immediately following the purchase e and f would merge with e remaining as the surviving corporation and a wholly owned subsidiary of taxpayer in connection with the acquisition of e taxpayer incurred several deal-related expenses eg costs of due diligence legal and accounting costs and investment banking fees all deal-related expenses were paid on behalf of taxpayer directly by its g parent company parent taxpayer filed its original federal_income_tax return for the taxable_year ending date1 on date on this tax_return which was prepared by taxpayer’s return preparer h taxpayer did not capitalize or deduct any of the deal-related costs pertaining to the above transaction that occurred on date3 when the tax_return was filed taxpayer’s tax director believed that the costs at issue were the responsibility of parent further h did not advise taxpayer about the potential deductibility of the costs at issue taxpayer’s tax_return for the taxable_year ending date1 reported a net_operating_loss in date4 taxpayer became aware that the costs at issue paid_by parent on behalf of taxpayer were potentially deductible by taxpayer taxpayer retained the accounting firm i to confirm the deductibility of the costs at issue and to perform a transaction cost analysis to determine whether the costs at issue were deductible or capitalizable i concluded that the costs at issue were allocable to taxpayer and should have either been deducted or capitalized by taxpayer for its taxable_year ended date1 further i provided a transaction cost analysis to determine the deductibility of the costs at issue pursuant to this taxpayer filed an amended federal_income_tax return for the taxable_year ended date1 on date5 the amended tax_return reflected additional deductions for non-facilitative costs in connection with the transaction that occurred on date3 that reduced taxpayer’s taxable_income from dollar_figureamount1 to dollar_figureamount2 as a result of the amended tax_return taxpayer’s net_operating_loss carryforward increased from dollar_figureamount3 to dollar_figureamount4 plr-140810-15 in the days before filing its amended tax_return taxpayer attempted to execute a form_872 consent to extend limitations_period in order to extend the statute_of_limitations for taxpayer’s taxable_year ended date1 the form_872 was not duly executed by the taxpayer and the internal_revenue_service on date5 which is the day before the statute_of_limitations for taxpayer’s taxable_year ended date1 expired taxpayer filed the subject request for an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make the election described in sec_4 of revproc_2011_29 for success-based fees which includes attaching statements to taxpayer’s original income_tax return for the taxable_year ended date1 law sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 112_sct_1039 117_led_226 397_us_572 90_sct_1302 25_led_577 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate the business acquisition or reorganization transactions described in sec_1_263_a_-5 in general an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a transaction described in sec_1 a - a ie a success-based_fee is presumed to facilitate the transaction a taxpayer may rebut this presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction section dollar_figure of revproc_2011_29 provides a safe_harbor election for taxpayers that pay or incur success-based fees for services performed in the process of investigating or otherwise pursuing a covered transaction described in sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 a taxpayer may elect to allocate a success-based_fee between activities that facilitate the transaction and activities that do not facilitate the transaction and by treating percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and by capitalizing the remaining percent as an amount that does facilitate the transaction plr-140810-15 in addition the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service taxpayer’s control ii failed to make the election because of intervening events beyond the iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the plr-140810-15 aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section analysis and conclusion the service is adverse and cannot grant relief to taxpayer’s request on two separate grounds first pursuant to sec_301_9100-3 the interests of the government will be prejudiced because a letter_ruling granting relief would necessarily need to be issued after the statute_of_limitations has closed for the taxable_year in which taxpayer is requesting to make the late election at issue taxpayer asserts that that the closing of the statute_of_limitations does not lead to a dispositive conclusion that the interests of the government are prejudiced under sec_301_9100-3 taxpayer asserts that it merely leads to a rebuttable_presumption that may be overcome taxpayer asserts that this presumption of prejudice to the interests of the government can be overridden by an actual determination that the granting of relief will not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made as set forth in sec_301_9100-3 in this regard taxpayer states that for the taxable_year ended date1 taxpayer had no tax_liability due to utilization of net_operating_loss carryforward amounts and that the granting of relief will only increase its net_operating_loss carryforward amounts we disagree that the presumption of prejudice to the interests of the government can be overridden by an actual determination that the granting of relief will not result in taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely made as set forth in sec_301_9100-3 specifically sec_301_9100-3 and sec_301_9100-3 are separate and distinct requirements satisfying the requirements under sec_301_9100-3 does not in itself lead to a conclusion that the requirements under sec_301_9100-3 are satisfied second the service is adverse on the grounds that pursuant to sec_4 of revproc_2011_29 the safe_harbor election must be made on an original tax_return but because taxpayer already has filed an amended tax_return for the tax_year at issue the election can no longer be made on its original tax_return taxpayer disagrees with the service’s interpretation of this provision and asserts that an amended tax_return is not recognized as a separate tax_return from the original tax plr-140810-15 return and does not displace the original tax_return further taxpayer states that it has merely filed an amended tax_return that includes a protective claim_for_refund for success-based fees finally taxpayer asserts that in plr the service had no objections where the taxpayers had filed an amended tax_return after filing its original tax_return and the taxpayers requested relief under sec_301_9100-3 for an extension of time to make an election under sec_163 we disagree with taxpayer’s assertion that an amended tax_return is not recognized as a separate tax_return from the original tax_return and does not displace the original tax_return the service does distinguish between an original tax_return and an amended tax_return in this regard a superseding tax_return a return that is filed subsequent to the original filed return and filed within the filing period including extensions is treated the same as the original tax_return on the other hand an amended tax_return a return that is filed subsequent to the originally filed or superseding tax_return and filed after the expiration of the filing period including extensions is deemed not to incorporate anything into the original tax_return see 308_us_389 also see 464_us_386 next taxpayer’s assertion that it has merely filed an amended tax_return that includes a protective claim_for_refund for success-based fees is unpersuasive finally taxpayer’s assertion about plr is inaccurate and not on point in plr the election in question under sec_163 is required to be made on or before the due_date including extensions of the income_tax return for the taxable_year at question see sec_1_163_d_-1 this is distinguishable from the election under sec_4 of revproc_2011_29 which is required to be made on the original tax_return for the taxable_year at question thus taxpayer’s request for an extension of time to make the safe_harbor election under sec_4 of revproc_2011_29 is not granted the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether taxpayer is the proper party to account for the costs that are the subject of this request and whether taxpayer’s transactions were within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-140810-15 a copy of this ruling should be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the provisions of the power_of_attorney currently on file with this office a copy of this letter is being sent to your authorized representatives sincerely christina m glendening christina m glendening senior counsel branch office of associate chief_counsel income_tax accounting
